DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Roche Diagnostics Operation, Inc. application filed with the Office on 21 August 2019.

Claims 1-18 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application has been filed as a continuation application to an International Patent Application, PCT/EP2018/054282, filed on 21 February 2018, which claims priority to a European Patent Application, EP 17157374.4, which was filed on 22 February 2017.  Therefore, the instant application has an effective filing date of 22 February 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted regarding the present application filed on 21 August 2019, 10 September 2020, and 14 July 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) have/has been considered by the Examiner.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate two different elements in Figure 3A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
Where an explicit definition is provided by the applicant for a term, that definition will control interpretation of the term as it is used in the claim.  Applicant has so provide such definition at page 13, line 16 – page 16, line 10 and page 18, line 9 – page 19, line 16, of the specification as filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the limitations of generating at least one transistor measurement value is generated and at least one electrochemical measurement value is generated are clear, the remainder of the claim is not.  It is not clear as to what is meant by “wherein the transistor measurement value and electrochemical measurement value or combined. . .”  Are the transistor measurement value and electrochemical measurement value usable individually or not; the use of both terms “and” and “or combined” makes this confusing. It is difficult to interpret as to what may be used to determine the “one or both of quantitatively or qualitatively detecting the at least one analyte in the fluid sample”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a published paper by A. Tarasov, et al. (“Gold-coated graphene field-effect transistors for quantitative analysis of protein-antibody interactions”, 2 Materials, 2(4): paper no. 044008, 7 pages + supplementary, Nov 2015; hereinafter, “Tarasov”) in view of a manual for a Keithley instrument (“4200-SCS Semiconductor Characterization System QuickStart Manual”, 82 pages, Nov 2003, obtained on 29 September 2021 from https://www.imperial.ac.uk/media/imperial-college/research-centres-and-groups/centre-for-bio-inspired-technology/7290999.PDF; hereinafter “Keithley”).

Regarding claim 1, Tarasov discloses gold-coated graphene FETs are used to measure the binding affinity of a specific protein–antibody interaction (Abstract; which reads upon the claimed, “[a]n analytical detector for detecting at least one analyte in at least one fluid sample”), Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-the analytical detector comprising at least on multipurpose electrode exposable to the fluid sample, the analytical detector further comprising at least one field-effect transistor in electrical contact with the at least one multipurpose electrode”).
Further, Tarasov teaches performing electrical measurements with a Keithley 4200-SCS parameter analyzer (Measurement setup, p. 2-supplementary), but does not explicitly describe a controller.
However, Keithley discloses the elements of the utilized measurement system.  Keithley teaches a computer operating a particular software and Source-Measure Units that perform source voltage and measure current and/or voltage, or source current and measure voltage and/or current (p. 1-2 to 1-5; which reads upon “the analyte detector further comprising at least one electrochemical measurement device configured for performing at least one electrochemical measurement using the multipurpose electrode, wherein the analyte detector further comprises at least 10one controller, wherein the controller is connected to the field-effect transistor and to the electro- chemical measurement device and wherein the controller is configured for controlling at least one transistor measurement by using the field-effect transistor and wherein the controller additionally is configured for controlling the at least one electrochemical measurement by using the electrochemical measurement device”).
e.g., Figures 2b, 2c, 3b, 3c, 3e, 3f, and 4) as Tarasov explicitly state this device is utilized.

Regarding claim 2, Tarasov teaches transistor drain current Id is measured versus Vref  (caption for Figure 3b).

Regarding claims 3 and 4, Keithley teaches the instrument’s ability to perform a sequence of test for one selected device, as well as a sequence of test for multiple device, e.g., all the device at a subsite (Becoming familiar with the Kite interface, p. 2-2).

Regarding claim 5, Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b).

Regarding claim 6, Tarasov teaches a sensing chip used in the extended-gate geometry, said chip consists of four individually addressable gold strips that can be used as active or control surfaces (caption Figure 1b).



Regarding claim 8, Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b), wherein being attached to the gate terminal put said gold strips in electrical contact with the source and drain.

Regarding claim 9 Tarasov teaches the sensor chip is placed within a home-made liquid cell (Figure 1c) to be in contact with the sample.  Further, Tarasov teaches a Ag/AgCl reference electrode is used to control the potential in the liquid and to gate the graphene FET (1st ¶, Results and discussion, p. 2-3), wherein the reference electrode and gold strips connected to the gate terminal are used for measurement (Figure 3a).

Regarding claim 10, Tarasov teaches the individual gold strips can be independently functionalized to enable selective differential measurements (2nd ¶, Results and discussion, p. 3).

Regarding claim 11, Tarasov teaches measurement by potentiometry (e.g., Figures 4b and 4d).

Regarding claim 12, Tarasov teaches a home-made multi-channel liquid cell (Figure 1c).

Regarding claim 14, Tarasov teaches large-area graphene ion-sensitive field-effect transistors with different active surfaces were used as effective potentiometric pH and biosensors (Conclusion, p. 5).

Regarding claim 15, Tarasov discloses gold-coated graphene FETs are used to measure the binding affinity of a specific protein–antibody interaction (Abstract; which reads upon the claimed, “[a] method for detecting at least one analyte in at least one fluid sample”), Tarasov teaches four individually addressable gold strips, each connected to a single gate terminal of a metal-oxide-semiconductor field effect transistor (MOSFET) transducer (caption Figure 1b; which reads on “providing at least one multipurpose electrode”).  Tarasov teaches microfluidic cell is used to inject the buffer solutions (1st ¶, Results and discussion, p. 2; which reads upon “providing the at least one fluid sample in contact with the multipurpose electrode”).  Tarasov teaches one gold strip is used and electrically connected to the gate terminal of a commercial MOSFET, where MOSFET acts as a readout transducer, converting the potential changes at the gold surface to drain current changes, and if the voltage Vref is swept at the reference electrode, the MOSFET is gated and a transfer curve can be recorded (2nd ¶, Result and discussion, p. 3-4; which reads on “performing at least one transistor measurement by using at least one field-effect transistor in electrical contact with the at least one multipurpose electrode”).  Additionally, Tarasov teaches potentiometric measurement with the extended gate FET (2nd ¶, Result and discussion, p. 4; which reads on “performing at least one electrochemical measurement by using the multipurpose electrode”).

Regarding claims 17 and 18, Tarasov teaches immobilization of BSA onto gold, wherein measurements were performed with anti-BSA as the analyte (Procedure for protein immobilization, p. 3-4 of supplementary).

Allowable Subject Matter
Claims 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The Tarasov reference is the closest prior art to the instant claims. However, Tarasov does not teach or suggest a membrane which is permeable to the analyte (as required by instant claim 13). 

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.

The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J. Christopher Ball/           Primary Examiner, Art Unit 1795